In a special action pursuant to section 170-a of the Domestic Relations Law, defendant appeals from an order of the Supreme Court, Nassau County, dated October 12, 1976, which denied his motion to dismiss the complaint and for summary judgment. Order affirmed, without costs or disbursements. The sole issue on this appeal is the constitutionality of section 170-a of the Domestic Relations Law. For the reasons expressed in Coffman v Coffman (60 AD2d 181), we uphold the constitutionality of the statute. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.